 

Exhibit 10.14

 

[tv486462_ex10-14img1.jpg]







 

[tv486462_ex10-14img2.jpg] 

 

FRAMEWORK AGREEMENT FOR LOANS

between

 

Staar Surgical AG, Hauptstrasse 104, 2560 Nidau

(hereinafter referred to as the “Borrower”)

 

and

 

CREDIT SUISSE AG

Mailing address: Postfach 288, 2501 Biel Contact address: Zentralstrasse 42,
2500 Biel

(the lender, hereinafter referred to as the “Bank”)

 

Amount of Credit Facility CHF 1’OOO’OOO.OO     Utilization This credit facility
may be utilized as follows:       •     as a limit for cash credits       -  as
a current account overdraft on all existing and future accounts in CHF and/or in
any other freely convertible foreign currencies up to a total amount of CHF
1’OOO’OOO.OO       -   in the form of fixed advances in CHF and/or in any other
freely convertible foreign currencies up to a total amount of CHF 1’OOO’OOO.OO  
-   with maximum terms of up to 12 month(s) up to a total amount of CHF
1’OOO’OOO.OO       Any extension of a fixed advance must be requested by no
later than two banking days before the fixed advance expires.       Fixed
advances may be granted without complying with any requirements as to form; they
will be confirmed by the Bank in writing, but without a signature.       •   as
a limit for contingent liabilities       -    as a guarantee limit up to the
total amount of CHF 1’OOO’OOO.OO       •   as margin cover for over-the-counter
(OTC) derivative transactions concluded by the Bank (“OTC Transactions”; please
see provision about “OTC Transactions” below) up to the total amount of CHF
1’OOO’OOO.OO       The Bank reserves the right to refuse individual transactions
relating to the credit products above.

 

[tv486462_ex10-14img3.jpg] 

 

0112- 782931-7A-0 Fordos 20.09.2013-15: 19:57 A959170, CKFM 32

B40A0 10000 00140 500A0 19632 1FECB 00E2F 2F3C2;202;0

 Page 1/7

 

 

OTC Transactions Prior to concluding an “OTC Transaction” the Bank may request
that a legally binding master agreement for over-the-counter (OTC) derivatives
acceptable to the Bank is agreed between the Borrower and the Bank.       There
is, however, no obligation on the part of the Bank to enter into any “OTC
Transactions” (cf. OTC Master Agreement).       The OTC Master Agreement also
applies to any other “OTC Transactions”, which are concluded independently of
and outside the scope of this framework agreement between the Bank and the
Borrower.     Interest Rate •  Current account overdrafts   The interest rate is
determined by the Bank. The interest rate is based, among other things, on the
prevailing conditions on the money and capital markets.       The Bank may at
any time and with immediate effect adjust the interest rate to reflect changes
in conditions on the money and capital markets and/or changes in the Bank’s risk
assessment without sending a separate notification.       The current interest
rates are printed on the account statements.       •  Fixed advances   Interest
rates may be agreed upon without any requirements as of form; an oral agreement,
in particular, is sufficient for the interest rate to be binding. The interest
rate is based, among other things, on prevailing conditions on the money and
capital markets (taking account of the term and currency).       •  General   If
the currently valid capital requirements are increased through measures by
authorities or provisions of law, the Bank reserves the right to pass on the
resulting additional borrowing costs on to the Borrower by increasing the
interest rate.     Interest Due Date Interest falls due in each case upon the
account closing (cf. “Account Closings” below).       The interest may be
debited to an account of the Borrower.     Commissions Upon utilization of the
loan in the form of a current account overdraft, a credit commission is payable
by the Borrower as of the end of each quarter, in the amount of 0.25% per
quarter on the average outstanding loan amount.       If the current account
overdraft limit is exceeded, a commission of 1% per quarter on the average
amount of the limit excess is payable by the Borrower as of the end of the
quarter. Overdrafts may be exceeded only in exceptional only after prior
consultation with the Bank and only in exceptional cases.

 

0112- 782931-7A-0 Fordos 20.09.2013-15: 19:57 A959170, CKFM 32Page 2/7

 

 

  The Borrower must pay the commissions determined by the Bank on contingent
liabilities of the Bank (e.g. guarantees, documentary credits and bills of
exchange).     Fees The Bank may charge fees for reviewing, changing, monitoring
and managing the credit facility and the individual loans as well as for
extraordinary expenses. The Bank reserves the right to introduce and amend fees
at any time.       The Bank will inform the Borrower of its fees and any
amendments thereof in an appropriate manner. The applicable fees may be viewed
at the Bank.     Account Closings Current accounts are closed four times per
year as of the end of each quarter.       Statements are provided on maturity
for fixed advances with a term of up to 12 months.     Risks The Bank expressly
informs the Borrower that taking up loans by using securities and/or cash
account balances as collateral and/or the utilization of the loan proceeds
(leveraging) for investments in financial instruments of any kind (securities,
derivatives, OTC / TOFF, FX etc.) also involves an interest rate, price and
currency risk.       The Borrower is made aware of the following risks in
particular: In case of adverse market developments, the assets pledged as
collateral may be insufficient to cover the outstanding credit in full, so that
at a time that is unfavorable for the Borrower the collateral may have to be
realized and the open positions may have to be closed out respectively
liquidated. To the extent the realization of the available collateral is
insufficient to cover the Bank’s claim from the loan, the Borrower remains based
on the credit relationship personally liable vis-à-vis the Bank for the full
discharge of the remaining debt.     Borrower’s Affirmative •  Obligation to
Provide Information Obligations The Borrower is obliged to inform the Bank
without delay of current business developments and significant changes in its
management and in its direct and/or indirect participation/control relationships
as well as other significant changes that could influence the Borrower’s
financial situation.       In particular, the Borrower is obliged to submit the
following documents to the Bank:       -  Annually:   the balance sheet, profit
and loss account and notes to the financial statements, together with the
complete auditor’s report and budget and, if available, the commercial
(internal) account statements, within four months after the closing date

 

0112- 782931-7A-0 Fordos 20.09.2013-15: 19:57 A959170, CKFM 32Page 3/7

 

 

Late Payment The Borrower will be in default with immediate effect, without any
reminder by the Bank, if he/she/it fails to fulfill a payment obligation under
this framework agreement and/or any agreements based on the framework agreement
when it falls due.     Ordinary termination •   Framework agreement   This
framework agreement may be terminated by either party at any time with immediate
effect.       Upon termination of the framework agreement, all limits and other
utilization options under this framework agreement lapse; in particular, any
current account overdraft that has been granted will fall due for repayment
immediately or on a repayment date determined by the Bank. Where legally
permissible, the Bank may, at its discretion, give early notice on or terminate
any of its contingent liabilities.       Irrespective of termination of the
framework agreement, fixed advances shall continue to run until maturity; the
following provisions on early termination and an automatic acceleration of the
due date remain reserved. Following termination of the framework agreement,
fixed advances may not be extended nor may any new fixed advances be claimed.  
    •  Credit limits   A credit limit, in particular a current account
overdraft, may be terminated or reduced by either party at any time with
immediate effect.       •  General   The termination or maturity of a loan
granted under this framework agreement does not automatically result in the
termination of this framework agreement.     Maturity of a Fixed Advance Subject
to an extension or early termination, every fixed advance automatically falls
due for repayment upon maturity, without any need for a notice of termination.  
    The Bank is entitled to debit a fixed advance that is due for repayment to
an account of the Borrower.     Early Termination The Bank is entitled at any
time and with immediate effect to declare all fixed advances (fixed term) and
loans with an agreed notice period granted under this framework agreement, plus
all accrued interest, commission and fees, to be immediately due and payable
upon the occurrence of one of the following events:       •   General   -   the
Borrower is more than 30 calendar days in arrears on an interest payment or
repayment of the principal;

 

0112- 782931-7A-0 Fordos 20.09.2013-15: 19:57 A959170, CKFM 32Page 4/7

 

 

  -  the Borrower has breached another obligation under this framework agreement
and/or any agreements based hereon and has failed or was unable to restore the
proper contractual situation within 30 calendar days following receipt of
written notice from the Bank;   -  bankruptcy proceedings have been instituted
against the Borrower or a third party provider of collateral, one of them has
been granted a debt restructuring moratorium or deferral of bankruptcy, or one
of them has concluded a debt restructuring agreement in or out of court;   -  in
the Bank’s view, the Borrower’s asset and/or revenue situation has deteriorated
significantly.       •  For companies   -  in the Bank’s view, has been a
material change in the Borrower’s direct or indirect participation/control
relationships;   -  the Borrower has entered into a merger or demerger agreement
either as the acquired company or the acquiring company or transferred
significant assets to a third party (including within the Borrower’s group of
companies);   -  the auditor’s report contains a material qualification.    
Settlement of Costs in the Event of Early Termination of Fixed Advances If any
fixed advances granted under this framework agreement are terminated early, the
Bank will credit or debit the Borrower with the interest gain or interest
shortfall accrued thereon. This is calculated based on the difference between
the contractual interest rate which applies at the time of termination and the
interest rate that, in the Bank’s view, can be earned on an investment with the
same residual term on the money or capital markets at the time of termination,
multiplied by the outstanding loan amount and the residual term. Any surplus in
favor of the Borrower is set off against the fee for the Bank’s expenses
described below.       In addition a flat fee of 0.1% of the loan amount, but
not less than CHF 1’000.00, is owed for the Bank’s expenses.     Release from
Contingent Liabilities/ Cash Cover If this framework agreement and/or a credit
line with regard to contingent liabilities of the Bank (e.g. guarantee limit) is
terminated, the Bank is entitled to request the Borrower to release it from its
current contingent liabilities (e.g. by discharge) within 10 calendar days of
the termination.       If the Bank cannot or can only be partially released from
the liability within the above deadline or if a release of the Bank in full is
shown to be impossible from the outset, the Borrower is obliged to pay the total
countervalue of the outstanding contingent liabilities in the relevant currency
and amount to the accounts designated by the Bank (including accounts opened for
this purpose) at the Bank’s first demand, to the preclusion of any protests or
objections. Upon payment into these accounts, the corresponding account credit
shall be deemed to have been pledged to the Bank by the Borrower as collateral
against any recourse based on the existing contingent liabilities.

 

0112- 782931-7A-0 Fordos 20.09.2013-15: 19:57 A959170, CKFM 32Page 5/7

 

 

Credit Risk Hedging In order for the Bank to directly or indirectly insure or
hedge credit risk arising from this credit relationship or collateral underlying
the credit, the Bank may, at any time, disclose data and information associated
with the credit relationship and the credit risk evaluation required for buying
credit protection or credit insurance from a third party. Such hedging and
insurance transactions do not entail a transfer of all or any part of this
credit relationship or its servicing to a third party.       Data and
information may be disclosed to third parties in Switzerland or abroad, namely
to hedging or insurance providers, such as banks, financial institutions, credit
insurers, hedge funds or to other entities offering credit protection. In the
context of such hedging transactions data and information may also be disclosed
to other parties involved within the scope of such hedging or insurance
transactions, such as rating agencies.       These third parties shall be
obliged to keep such transferred data and information confidential and to handle
it securely which is subject to the local legal and regulatory provisions
governing secrecy and data protection obligations.     Restrictions The Borrower
undertakes not to use the funds under this framework agreement for business
activities relating to Iran, Myanmar (Burma), North Korea, Sudan, Cuba, and
Syria or for business activities relating to other countries that are subject to
economic and trade sanctions as communicated by the Bank to the Borrower.
Furthermore, the Borrower undertakes not to use the funds under this framework
agreement for business activities that are subject to sanctions/embargos imposed
by the Swiss State Secretariat for Economic Affairs (SECO), the United Nations
(UN), the European Union (EU) and/or the US Office of Foreign Assets Control
(OFAC). This includes in particular business activities involving persons named
on any sanctions lists issued by one of the above- mentioned bodies.    
Additional Agreements and Special Contractual Terms The additional agreements
that must be concluded or have already been concluded in accordance with the
terms of this framework agreement and the agreed loan products (including the
special contractual terms applicable to the individual loan products) form an
integral part of this framework agreement.       Should any provisions of this
framework agreement contradict those of the additional agreements and/or any
special contractual terms, then these provisions/contractual terms shall take
precedence over the provisions of this framework agreement.     General
Conditions The Bank’s “General Conditions including the Safe Custody
Regulations” supplement this framework agreement.

 

0112- 782931-7A-0 Fordos 20.09.2013-15: 19:57 A959170, CKFM 32Page 6/7

 

 

Place of Performance The place of performance is the location of the Swiss
branch of the Bank with which the Borrowers have a contractual relationship. For
Borrowers whose present or future domicile is outside Switzerland, the place of
performance shall also be the place of debt enforcement (“special domicile” as
defined in Art. 50 par. 2 of the Federal Law on Debt Collection and Bankruptcy).
    Applicable law and place of jurisdiction This framework agreement and the
agreements based on this framework agreement are subject to and shall be
construed in accordance with Swiss law.       The Borrower recognizes the
exclusive jurisdiction of the courts of Zurich or of the location of the branch
of the Bank with which the contractual relationship exists. The Bank also has
the right to bring legal action against the Borrower before any other competent
court.     Issuance/Signing of Agreement This framework agreement is being
issued and signed in duplicate. The Borrower and the Bank shall each receive one
specimen hereof.       This framework agreement replaces the loan agreement of
August 23, 2010, but shall not effect any novation of the Borrower’s existing
debts as defined in Art. 116 of the Swiss Code of Obligations.

 

CREDIT SUISSE AG       Staar Surgical AG           /s/ Pascal De Maddalena   /s/
Beat Henzi  

/s/ Regina DeWilde   /s/ Philippe Subrin

Pascal De Maddalena   Beat Henzi   Borrower’s signature           Biel, 20
September 2013       Nidau, 14, November 2013         Place and date

 

“General Conditions including Safe Custody Regulations”

  

0112- 782931-7A-0 Fordos 20.09.2013-15: 19:57 A959170, CKFM 32Page 7/7

 